Bell, J.
There is nothing in the evidence to sustain the allegation in the indictment that Hardin made an assault upon William A. Rathburn-, and shot and wounded him. The evidence shows that some person by the name of Rathburn was shot by Hardin, but it does not show that William A. Rathburn, the party named in the indictment, was shot. Hardin moved for a new trial on the ground that the verdict was contrary to the evidence. The motion ought to have been sustained.
The judgment is reversed and the cause remanded.
Reversed and remanded.